Citation Nr: 0516888	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  96-44 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to June 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a neck injury.  In April 2000 and 
December 2003, the Board remanded the claim.  

During the course of this appeal, the veteran appears to have 
raised a claim to reopen a previously denied claim for 
service connection for residuals of a head injury.  That is 
referred to the RO for its consideration in the first 
instance, as appropriate.  

In January 1997, the veteran also raised a claim for service 
connection for residuals of injuries to his shoulders.  The 
RO has not specifically addressed that issue, so the Board 
also refers that issue to the RO for its initial 
consideration, as appropriate.  


FINDINGS OF FACT

1.  All of the notices and assistance requirements have been 
met.  

2.  The veteran's current neck disability was manifested many 
years after service and is not related by any competent 
evidence to any established incident in service.

CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he hit his neck against a 40 mm gun 
barrel in service, resulting in current disability.  The 
veteran does not allege that he injured his neck during 
combat.  See 38 U.S.C.A. § 1154(b) (West 2002).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2004); see Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of disability resulting from aggravation to a non- 
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between a claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (requiring evidence of a current 
disability); Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(same).

The veteran contends that he injured his neck when he fell 
down a ladder and hit his neck against a 40 mm gun barrel.  
He recalled that he was hospitalized for this injury for 
about six or seven months at a Naval hospital in San Diego, 
California, and that he was discharged from that hospital 
because of his injuries.  

Service medical records reflect that in April 1946, the 
veteran was placed on mental observation after being involved 
in a recent fight that had resulted in "considerable damage 
to his face."  The examiner also noted that the veteran 
accidentally fell off the dock the day before 
hospitalization; however, there was no mention of any 
orthopedic injuries or symptoms.  Another record indicates 
that the injuries involved cuts to his face.  The main 
emphasis of the records from this period of mental 
observation is the veteran's complaints of frequent blackout 
spells.  An X-ray of his skull was negative.  He was 
separated from service based on the report of a medical 
survey that diagnosed a personality disorder.  

Thus, the service medical records do not confirm the 
veteran's account of having hit his head against a gun 
barrel; the only mention of any fall was the April 1946 
incident when he fell off the dock, injuring his face.  
Moreover, even if this were the incident the veteran is 
referring to, there was insufficient time left in his period 
of service to remain hospitalized for 6 or 7 months as he now 
claims.  In any event, aside from the hospitalization for 
mental observation in April 1946, the service medical records 
do not reflect any other hospitalization for any orthopedic 
injury.  Moreover, in an unrelated claim filed with VA in 
July 1946, the veteran stated that he suffered nervousness 
and blackouts in service; he also referred to treatment for 
scarlet fever.  However, he did not mention any long 
hospitalization for orthopedic injuries (involving his neck, 
for instance).  This also tends to support the conclusion 
that the veteran was not in fact hospitalized in service for 
any significant period of time for any orthopedic injury.

With respect to the post service record, the veteran has not 
supplied any useful information regarding any VA or non-VA 
treatment of neck symptoms until the 1990's, which is many 
years after service.  At best, he has stated that all people 
who could corroborate his account are deceased.   

The post service records themselves, dated from 1996 to 2003, 
reflect treatment for various conditions, including 
hypertension, chronic obstructive pulmonary disease, 
dementia, and a seizure disorder.  It is also shown that the 
veteran had a compression fracture of C5, early 
osteoarthritic changes along the cervical spine (especially 
at C5-6 and C6-7), and neural foraminal narrowing at C4-5 
bilaterally.  According to a June 2000 VA X-ray, he has 
cervical kyphosis rather than lordosis in the lower half of 
his cervical spine with curve reversal, disc space narrowing 
and degenerative changes at several levels.  As to the onset 
of neck problems, a hospitalization report from 1996 for a 
seizure disorder included the veteran's history of having 
neck pain for the past 20 years, (i.e., 1976, or 30 years 
after service).  

Thus, none of the VA medical evidence discusses any 
relationship between the veteran's current, documented 
cervical spine diagnoses and his active service or any aspect 
thereof.  Absent competent evidence of a neck injury in 
service, or of a link between current neck disability and 
service, there is no basis upon which to award service 
connection for the claimed disability.  Accordingly, the 
appeal is denied.  

In making this decision, the Board notes the veteran failed 
to report for a VA examination that was scheduled for July 
2004, after refusing to appear for an examination scheduled 
in March 2004, (apparently because of the location of the 
examination).  It appears that all requisite notices have 
been sent to the veteran at his latest address of record, and 
since there is no indication that the veteran seeks 
rescheduling of the examination, his claim has been 
considered based on the evidence of record.  See 38 C.F.R. 
§ 3.655 (2004).

Duties to Notify and Assist the Appellant

The Board also finds that VA has satisfied all duties to 
notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2004).  

The notice must: (1) inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
a claim; (2) inform a claimant about the information and 
evidence that VA will seek to provide; (3) inform a claimant 
about the information and evidence a claimant is expected to 
provide; and (4) request or tell a claimant to provide any 
evidence in a claimant's possession that pertains to the 
claim, or something to the effect that a claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, VA sent the veteran correspondence in March 2004; a 
statement of the case in September 1996; and supplemental 
statements of the case in May 2000, March 2003, and April 
2005.  Collectively, these documents advised the veteran of 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Any defect with regard to the 
timing and content of any particular notice to the veteran 
was harmless because of the thorough and informative notices 
provided collectively.  Thus, VA has satisfied its "duty to 
notify" the veteran.

VA has also obtained all relevant available evidence 
identified by the veteran.  In addition, as noted above, the 
veteran failed to report for scheduled VA examination.  See 
38 C.F.R. § 3.655 (2004).  Thus, VA has also complied with 
all duties to assist the veteran.


ORDER

Service connection for residuals of a neck injury is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


